Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
EMAD INC d/b/a Tobacco Sales Saint Paul,
Respondent.

Docket No. C-14-58
FDA Docket No. FDA-2013-H-1269

Decision No. CR3058

Date: January 2, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil
money penalties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment that sells
tobacco products and is located at 1676 South Robert Street, Saint Paul, Minnesota
55118. Complaint § 2. CTP conducted two inspections of the establishment. Complaint
48. During an October 15, 2012 inspection, an FDA-commissioned inspector observed
the following at Respondent’s establishment:
[T]he retailer ha[d] a self-service display of tobacco products that included
cigarette rolling machines, cigarette papers, cigarette tubes, pipe tobacco
and cans, and bags and pouches of roll-your-own cigarette tobacco, that
were all located in a facility where the retailer fails to ensure that no
individuals under 18 years of age are present or permitted to enter, at any
time. Complaint § 9.

On December 13, 2012, CTP issued a warning letter to Respondent specifying the
violation that the inspector observed. The letter warned Respondent that if it failed to
correct the violation, civil money penalties could be imposed on it and that it was
Respondent’s responsibility to ensure compliance with the law. Complaint 4 9.
Although United Parcel Service (UPS) records indicate that an individual named “WAZ
WAZ” received the warning letter on December 14, 2012, the FDA did not receive a
response to the warning letter. Complaint § 10. However, in response to another letter
from CTP, Ken Waz, General Manager of Respondent’s establishment, replied on
Respondent’s behalf in an April 22, 2013 telephone call. During the call, Mr. Waz
“stated that at the time of the inspection pipe tobacco was displayed, [also] that he is
aware of all local, state, and federal law[s] regarding the sale of tobacco products[,] and
that he diligently ensures that his store complies with the law.” Complaint § 10.

During a subsequent two-part inspection conducted on April 15, 2013, and April 16,
2013, FDA-commissioned inspectors documented the following at Respondent’s
establishment:

[T]he retailer ha[d] a self-service display of tobacco products located in a
facility where the retailer fail[ed] to ensure that no individuals under 18
years of age [were] present or permitted to enter, at any time. Self-service
displays that included cigarette rolling machines, cigarette papers, cigarette
tubes, pipe tobacco and cans, and bags and pouches of roll-your-own
cigarette tobacco, were . . . easily accessible to any customer in the store. A
person younger than 18 years of age was able to enter the establishment,
access the tobacco products contained in the self-service display, and was
not asked for ID until a purchase attempt was made. Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on October 31, 2013, via UPS. CTP charged Respondent with violating 21
C.F.R. § 1140.16(c) (utilizing a self-service display to sell tobacco products in a non-
exempt facility). Complaint § 1, 9. CTP asked the CRD to impose a $250 civil money
penalty based on two alleged violations of the regulations in a 12-month period.
Complaint § 12.

3

The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint J 13-17, 19-21. The Complaint stated
that failure to file an answer could result in the imposition of a civil money penalty
against Respondent. Complaint § 18. Further, after CTP filed the Complaint, CRD sent
Respondent an Initial Order informing Respondent of the requirement to file an answer to
avoid a default judgment. CRD sent a form answer along with the Initial Order that
Respondent could fill out and file with CRD. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.

§ 17.9.

Ifa respondent does not file an answer within 30 days of a properly served complaint or
by the date stated in any extension that the presiding officer may grant, the regulations
provide that:

the presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:

(1) The maximum amount of penalties provided for by law for the

violations alleged; or

(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. I also find that CTP’s request to impose a $250 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $250.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.
/s/

Joseph Grow
Administrative Law Judge

